The petitioner asks for leave to reargue his petition for a new trial. The petition which he wishes to reargue was based on the ground that the verdict was against the evidence. It did not raise any question of law. The court was of the opinion that the evidence, though conflicting, was sufficient to sustain the verdict, and therefore denied *Page 258 
the petition. To grant a reargument of a petition for a new trial, which involved merely a question of evidence, would be anomalous.
The present petition, in so far as it is a petition for a new trial, rests on the ground of newly discovered evidence. The plaintiff testified at the trial that he was hired by a Connecticut farmer, to work for him for fourteen dollars a month. If the defendant was surprised at this testimony, or had deemed it of sufficient importance to be rebutted, he should have asked for a continuance, to enable him to procure the evidence which he now seeks to make the basis of a second petition for a new trial as newly discovered evidence. This he not only did not do, but he did not even make it a ground of his former petition for a new trial; and no sufficient reason is shown why, in the exercise of reasonable diligence, he might not have produced the newly discovered evidence on the hearing of the former petition.Davidson v. Wheeler, 17 R.I. 433; Riley v. Shannon,19 R.I. 503. Moreover, the purpose of the newly discovered evidence is merely to impeach, or discredit, the testimony of the plaintiff, and a new trial is seldom granted for newly discovered evidence of that character. Dexter v. Handy, 13 R.I. 474;Roberts v. Roberts, 19 R.I. 349; Jones v. New York, NewHaven  Hartford R.R. Co., 20 R.I. part 1, 212.
Petition denied and dismissed.